Opinion issued September 26, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00021-CV
                             ———————————
                              IN RE EXPUNCTION



                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 16-DCV-235247

                           MEMORANDUM OPINION
       Appellant, L.M.R., proceeding pro se, has filed an unopposed “Amended

Notice of Appeal and Notice, Motion, and Order to Withdraw[],” which we construe

as a motion to dismiss this appeal. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.1(a)(1), (d). No other party has filed a notice of appeal and no opinion has issued.

See id. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Massengale, and Lloyd.




                                        2